Mr. Justice Matchett delivered the opinion of the court. Price Realty Securities Company, appellant, v. Eleanora Dropinski, appellee. Gen. No. 32,945. Action for commission in obtaining loan. Judgment for defendant. Appeal from the Municipal Court of Chicago; the Hon. Albert B. George, Judge, presiding. Heard in the first division of this court for the first district at the October term, 1928. Affirmed. Opinion filed January 21, 1929. Rehearing denied February 4, 1929. Julius L. Kabaker, for appellant. Ewart Harris, for appellee. Mr. Justice Matehett delivered the opinion of the court. Effie White, appellee, v. Protective Mutual Life Insurance Company of Illinois, appellant. Gen. No. 32,963. Action on life insurance policy. Judgment for plaintiff. Appeal from the Municipal Court of Chicago; the Hon. J. B. Lane, Judge, presiding. Heard in the first division of this court for the first district at the October term, 1928. Affirmed. Opinion filed January 21, 1929. Rehearing denied February 4, 1929. Henry D. Brown, for appellant. Wendell B. Green, for appellee. Mr. Justice Matchett delivered the opinion of the court. Sarah W. Sayre, appellant, v. Norbert A. Santschi, appellee. Gen. No. 32,970. Action for personal injuries sustained in automobile collision. Judgment for defendant. Appeal from the Superior Court of Cook county; the Hon. Harry C. Stuttle, Judge, presiding. Heard in the first division of this court for the first district at the October term, 1928. Reversed and remanded. Opinion filed January 21, 1929. Rehearing denied February 4, -1929. John F. Voigt and Hume & Kennedy, for appellant. Philip H. Treacy, for appellee. Mr. Justice Matchett delivered the opinion of the court. Ben Genson, appellee, v. A. L. Williams and Nannie May Williams, appellants. Gen. No. 32,991. Action on promissory note. Judgment for plaintiff. Appeal from the Municipal Court of Chicago; the Hon. Martin H. Finneran, Judge, presiding. Heard in the first division of this .court for the first district at the October term, 1928. Affirmed. Opinion filed January 21, 1929. A. L. Williams, for appellants. Hoffman & Golder, for appellee; Calmon R. Golder, of counsel. Mr. Justice Matchett delivered the opinion of the court. Constance Rutkowski, appellee, v. M. Erens, appellant. Gen. No. 33,009. Action for personal injuries sustained in automobile collision. Judgment for plaintiff. Appeal from the Circuit Court of Cook county; the Hon. C. A. Hood, Judge, presiding. Heard in the first division of this court for the first district at the October term, 1928, Affirmed. Opinion filed January 21, 1929. Maxwell Landis, for appellant. Frank P. Sadler, for appellee. Mr. Justice Matchett delivered the opinion of the court.